Dismissed and Memorandum Opinion filed September 1, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00570-CV

                      ELIZABETH BRAZEAL, Appellant
                                        V.
                         III STEPHEN, INC., Appellee

                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 35768

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed June 26, 2015. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On August 5, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Donovan.




                                        2